DETAILED ACTION
1.	Claims 1 and 3-19 of U.S. Application 16/691106 filed on August 5, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claim 1 is objected to because of the following informalities:  
Claim 1, “a second housing coupled and assembly to the first housing” should be -- a second housing coupled and assembled to the first housing --.
.  Appropriate correction is required.
Response to Arguments
4.	Applicant’s arguments, see pages 6-7, filed August 5, 2022, with respect to amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kusano (U.S. PGPub No. 20080219838) in view of Lofy (U.S. PGPub No. 20120114512), in which Kusano teaches (see figs. 2 and 3 below) the amended features of wherein an exothermic element (41) mounted on the circuit board body (42) is arranged between an inner side of an edge of the first housing (51) or the second housing (52) and a position out of a range of blades (22) of the impeller (2) to be cooled by air flow generated from the rotation of the impeller (2) (¶ 36; ¶ 26; ¶ 27) (see below for complete rejection).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, it is unclear and indefinite from which claim, claim 7 depends as claim 2 has been cancelled and struck out from claim 7, line 1 however no other claim has been identified to replace claim 2.  The examiner will interpret as -- claim 7 depends from claim 1 --.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kusano (U.S. PGPub No. 20080219838) in view of Lofy et al (Lofy) (U.S. PGPub No. 20120114512).
Regarding claim 1, Kusano teaches (see figs. 2 and 3 below, fig. 2 used to show features of figure 3 that are not explicitly shown in figure 3) a blower (1) (¶ 20) comprising: 
a first housing (51) (¶ 21); 
a second housing (52) coupled and assembly to the first housing (51) (¶ 21; ¶ 22); 
an impeller (2) inserted inside the first housing (51) or the second housing (52), the impeller (2) configured to rotate (¶ 20; ¶ 21; ¶ 25; ¶ 26); and 
a circuit board body (42), a motor assembly (3) coupled to the impeller to rotate the impeller (2) (¶ 20 to ¶ 26), 
wherein the circuit board body (42) is configured to control operation of the motor assembly (3) and is installed in an interior space formed when the first and second housings (51, 52) are coupled and assembled together (¶ 26; ¶ 27); 
wherein an exothermic element (41) mounted on the circuit board body (42) is arranged between an inner side of an edge of the first housing (51) or the second housing (52) and a position out of a range of blades (22) of the impeller (2) to be cooled by air flow generated from the rotation of the impeller (2) (¶ 36; ¶ 26; ¶ 27).

    PNG
    media_image1.png
    503
    709
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    801
    500
    media_image2.png
    Greyscale

Kusano does not explicitly teach a seat ventilation blower, a circuit board body having a motor assembly.
However, Lofy teaches (see fig. 2 below) a seat ventilation blower (title, Abstract, ¶ 3 to ¶ 8), a circuit board body (44) having a motor assembly (46) (¶ 91) in order to provide a device that is compact with ability to fit in small spaces (Lofy, ¶ 7; ¶ 8).

    PNG
    media_image3.png
    274
    570
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusano and provide a seat ventilation blower, a circuit board body having a motor assembly as taught by Lofy in order to provide a device that is compact with ability to fit in small spaces (Lofy, ¶ 7; ¶ 8).
Regarding claim 8/1, Kusano in view of Lofy teaches the device of claim 1, Kusano further teaches (see figs. 2-3 above) an air intake port (511) for sucking air is formed on a top side of the first housing (51) (¶ 21).
Regarding claim 9/1, Kusano in view of Lofy teaches the device of claim 1, Kusano further teaches (see figs. 2-3 above) a plurality of air discharge ports (515, 741, port 741 is used to discharge air into space 7 for cooling of electronic components, ¶ 36) for discharging air are formed on a lateral side of the first housing (51) (¶ 21; ¶ 36).
Regarding claim 12/1, Kusano in view of Lofy teaches the device of claim 1, Kusano further teaches (see figs. 2-3 above) the impeller (2) is provided with an annular ring (24) and a disk plate (23) which are arranged in parallel (fig. 1; ¶ 28), and 
Kusano in view of Lofy do not explicitly teach wherein a plurality of blades are arranged to be inclined at a predetermined interval with respect to each other around a rotating shaft and between the annular ring and the disk plate.
However, Lofy further teaches (see fig. 2 above and fig. 10c below) a plurality of blades (64) are arranged to be inclined at a predetermined interval with respect to each other around a rotating shaft (52) and between the annular ring (see annotated fig. 10c below) and the disk plate (see annotated fig. 10c below) (¶ 92; ¶ 93; ¶ 111) in order to reduce noise (Lofy, ¶ 111).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusano in view of Lofy and provide a plurality of blades are arranged to be inclined at a predetermined interval with respect to each other around a rotating shaft and between the annular ring and the disk plate as further taught by Lofy in order to reduce noise (Lofy, ¶ 111).

    PNG
    media_image4.png
    522
    577
    media_image4.png
    Greyscale


9.	Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kusano in view of Lofy as applied to claim 1 above, and further in view of Sasaki (WO 2018173942, see English Machine Translation previously attached).
Regarding claim 3/1, Kusano in view of Lofy teaches the device of claim 1 but does not explicitly teach a heat dissipation pattern for cooling heat dissipation of the exothermic element is formed on one side or both sides of the circuit board body.
However, Sasaki teaches (see fig. 5b below) a heat dissipation pattern (see annotated fig. 5b below) for cooling heat dissipation of the exothermic element (101) is formed on one side or both sides of the circuit board body (4) (pages 2, 11 and 12) in order to improve cooling efficiency (Sasaki, Abstract).

    PNG
    media_image5.png
    459
    593
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusano in view of Lofy and provide a heat dissipation pattern for cooling heat dissipation of the exothermic element is formed on one side or both sides of the circuit board body as taught by Sasaki in order to improve cooling efficiency (Sasaki, Abstract).
Regarding claim 4/3/1, Kusano in view of Lofy and Sasaki teaches the device of claim 3 but does not explicitly teach the heat dissipation pattern is formed with at least one plating hole.
However, Sasaki further teaches (see fig. 5b above) the heat dissipation pattern is formed with at least one plating hole (301, 302, 3B) (pages 2, 11 and 12) in order to improve cooling efficiency (Sasaki, Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusano in view of Lofy and Sasaki and provide the heat dissipation pattern is formed with at least one plating hole as further taught by Sasaki in order to improve cooling efficiency (Sasaki, Abstract).
Regarding claim 5/4/3/1, Kusano in view of Lofy and Sasaki teaches the device of claim 4 but does not explicitly teach a total area of the plating hole is calculated based on a diameter of the plating hole and a thickness of the circuit18Attorney Docket No. 048301-493001US(PATENT) board body.
However, Sasaki further teaches (see fig. 5b above) a total area of the plating hole (301, 302, 3B) is calculated based on a diameter of the plating hole (301, 302, 3B) and a thickness of the circuit18Attorney Docket No. 048301-493001US(PATENT) board body (4) (this calculation pertains to a process and only structural elements of this apparatus claim are given patentable weight, pages 2, 11 and 12) in order to improve cooling efficiency (Sasaki, Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusano in view of Lofy and Sasaki and provide a total area of the plating hole is calculated based on a diameter of the plating hole and a thickness of the circuit18Attorney Docket No. 048301-493001US(PATENT) board body as further taught by Sasaki in order to improve cooling efficiency (Sasaki, Abstract).
Regarding claim 6/3/1, Kusano in view of Lofy and Sasaki teaches the device of claim 3 but does not explicitly teach an area of the heat dissipation pattern is calculated based on a heat transfer performance value set in advance depending on a type of a circuit board of the circuit board body.
However, Sasaki further teaches (see fig. 5b above) an area of the heat dissipation pattern (see annotated fig. 5b above) is calculated based on a heat transfer performance value set in advance depending on a type of a circuit board of the circuit board body (4) (this calculation pertains to a process and only structural elements of this apparatus claim are given patentable weight, pages 2, 11 and 12) in order to improve cooling efficiency (Sasaki, Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusano in view of Lofy and Sasaki and provide an area of the heat dissipation pattern is calculated based on a heat transfer performance value set in advance depending on a type of a circuit board of the circuit board body as further taught by Sasaki in order to improve cooling efficiency (Sasaki, Abstract).
Regarding claim 7/1 (as best understood see 112b rejection above), Kusano in view of Lofy teaches the device of claim 1 but does not explicitly teach the exothermic element is a specific electronic element of which a heat dissipation amount to be preset is highest among electronic elements installed on the circuit board body.
However, Sasaki teaches (see fig. 5b above) the exothermic element (101) is a specific electronic element of which a heat dissipation amount to be preset is highest among electronic elements installed on the circuit board body (4) (pages 2, 3, 11 and 12) in order to improve cooling efficiency (Sasaki, Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusano in view of Lofy and provide the exothermic element is a specific electronic element of which a heat dissipation amount to be preset is highest among electronic elements installed on the circuit board body as taught by Sasaki in order to improve cooling efficiency (Sasaki, Abstract).
10.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kusano in view of Lofy as applied to claim 1 above, and further in view of Kim et al (Kim) (KR 20090021934, see English Machine Translation attached).
Regarding claim 10/1, Kusano in view of Lofy teaches the device of claim 1 but does not explicitly teach a column portion for fixing the circuit board body is formed on a center of the first housing or the second housing.
However, Kim teaches (see fig. 4 below) a column portion (122) for fixing the circuit board body (180) is formed on a center of the second housing (120) (pages 5-6) in order to provide ease of assembly and improved cooling efficiency (Kim, page 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusano in view of Lofy and provide a column portion for fixing the circuit board body is formed on a center of the first housing or the second housing as taught by Kim in order to provide ease of assembly and improved cooling efficiency (Kim, page 2).


    PNG
    media_image6.png
    573
    565
    media_image6.png
    Greyscale

Regarding claim 11/10/1, Kusano in view of Lofy and Kim teaches the device of claim 1 but does not explicitly teach the column portion is formed with a catching projection having a stepped portion for fixing the circuit board body at a predetermined height.
However, Kim further teaches (see fig. 4 above) the column portion (122) is formed with a catching projection having a stepped portion (see annotated fig. 4 above) for fixing the circuit board body (180) at a predetermined height (pages 5-6) in order to provide ease of assembly and improved cooling efficiency (Kim, page 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusano in view of Lofy and provide the column portion is formed with a catching projection having a stepped portion for fixing the circuit board body at a predetermined height as further taught by Kim in order to provide ease of assembly and improved cooling efficiency (Kim, page 2).
11.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kusano in view of Lofy as applied to claim 1 above, and further in view of Gao (U.S. PGPub No. 20180091071).
Regarding claim 13/1, Kusano in view of Lofy teaches the device of claim 1 but does not explicitly teach the circuit board body comprises: a microcontroller unit for generating an on/off control signal in an input signal to control 3 136626999.1Application No. 16/691,106Docket No.: 347834.00017 Reply to Office Action of May 5, 2022 turning on/off a motor of the motor assembly; and a motor control circuit for turning on/off the motor in response to the on/off control signal.
However, Gao teaches (see figs. 1 and 3 below) the circuit board body (110, fig. 1) comprises: a microcontroller unit (microcomputer, ¶ 22) for generating an on/off control signal in an input signal to control3136626999.1Application No. 16/691,106Docket No.: 347834.00017 Reply to Office Action of May 5, 2022turning on/off a motor of the motor assembly; and a motor control circuit (302) for turning on/off the motor (108, fig. 1) in response to the on/off control signal (¶ 21 to ¶ 25; ¶ 16; ¶ 17) in order to provide a reduction of heat dissipation, improve driving capability and reduce cost (Gao, ¶ 36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusano in view of Lofy and provide the circuit board body comprises: a microcontroller unit for generating an on/off control signal in an input signal to control3136626999.1Application No. 16/691,106Docket No.: 347834.00017Reply to Office Action of May 5, 2022 turning on/off a motor of the motor assembly; and a motor control circuit for turning on/off the motor in response to the on/off control signal as taught by Gao in order to provide a reduction of heat dissipation, improve driving capability and reduce cost (Gao, ¶ 36).


    PNG
    media_image7.png
    454
    501
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    355
    740
    media_image8.png
    Greyscale


Regarding claim 14/13/1, Kusano in view of Lofy and Gao teaches the device of claim 13 but does not explicitly teach the motor control circuit comprises a single large current switch element for turning on/off a motor power supply for supplying power to the motor.
However, Gao further teaches (see fig. 3 above) the motor control circuit (300) comprises a single large current switch element (Q2) for turning on/off a motor power supply for supplying power to the motor (¶ 21 to ¶ 25) in order to provide a reduction of heat dissipation, improve driving capability and reduce cost (Gao, ¶ 36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusano in view of Lofy and Gao and provide a single large current switch element for turning on/off a motor power supply for supplying power to the motor as further taught by Gao in order to provide a reduction of heat dissipation, improve driving capability and reduce cost (Gao, ¶ 36).
Regarding claim 15/14/13/1, Kusano in view of Lofy and Gao teaches the device of claim 14 but does not explicitly teach the motor control circuit comprises a small signal switch for turning on/off electric current to be input to a base of the large current switch element.
However, Gao further teaches (see fig. 3 above) the motor control circuit (300) comprises a small signal switch (Q1) for turning on/off electric current to be input to a base (328) of the large current switch element (Q2) (¶ 20 to ¶ 25) in order to provide a reduction of heat dissipation, improve driving capability and reduce cost (Gao, ¶ 36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusano in view of Lofy and Gao and provide the motor control circuit comprises a small signal switch for turning on/off electric current to be input to a base of the large current switch element as further taught by Gao in order to provide a reduction of heat dissipation, improve driving capability and reduce cost (Gao, ¶ 36).
12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kusano in view of Lofy as applied to claim 1 above, and further in view of Hayamitsu (U.S. PGPub No. 20190159640).
Regarding claim 18/1, Kusano in view of Lofy teaches the device of claim 1 but does not explicitly teach the first housing and the second housing are assembled and fixed by a bolting.
However, Hayamitsu teaches the first housing (31) and the second housing (32) are assembled and fixed by a bolting (fig. 2; ¶ 32) in order to simplify and improve mass productivity (Hayamitsu, ¶ 32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusano in view of Lofy and provide the first housing and the second housing are assembled and fixed by a bolting as taught by Hayamitsu in order to simplify and improve mass productivity (Hayamitsu, ¶ 32).
13.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kusano in view of Lofy as applied to claim 1 above, and further in view of Aoki (U.S. Patent No. 6719534).
Regarding claim 19/1, Kusano in view of Lofy teaches the device of claim 1 but does not explicitly teach an on/off switch; a front duct installed at a front end of the seat ventilation blower; and a back duct installed at a rear end of the seat ventilation blower.
However, Aoki teaches (see figs. 2 and 4 below) an on/off switch (51 or 52) (col. 6: 59-67, col. 7: 1-11);
a front duct (9) installed at a front end of the seat ventilation blower (5); and a back duct (8) installed at a rear end of the seat ventilation blower (5) (fig. 2; Abstract; col. 4: 55-64; col. 5: 35-45) in order to reduce noise (Aoki, col. 2: 1-10).

    PNG
    media_image9.png
    470
    449
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    446
    603
    media_image10.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusano in view of Lofy and provide an on/off switch as taught by Aoki in order to reduce noise (Aoki, col. 2: 1-10).
Allowable Subject Matter
14.	Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834